DOMENGEAUX, Judge,
concurring in part, and dissenting m part.
For the reasons assigned in my concurring and dissenting opinion in the companion case of Petite v. Richardson, et al., 347 So.2d 23, our docket number 5979, I would affirm the trial court judgment which held that the sole proximate cause of the accident herein was the negligence of Mrs. Richardson. Accordingly, I would affirm the awards granted Mr. and Mrs. Johnson.
Concerning the award of $750.00 made to the passenger in the Johnson vehicle, Au-drie Johnson, I disagree with the majority opinion that she is not entitled to any recompense. I do agree that the extent of her emotional trauma and duration thereof was minimal. Nevertheless, I would award her $100.00, feeling that a reduction is in order as being within the contemplation of the not yet reported Louisiana Supreme Court case of Schexnayder, et ux v. James R. Carpenter, handed down May 16, 1977, So.2d (La.1977), which case is further explanatory of Coco v. Winston Industries, Inc. 341 So.2d 332 (La.1977). See Speight v. Southern Farm Bureau Ins. Co., 254 So.2d 485 (La.App. 3rd Cir. 1971) for authority to make nominal award to Audrie Johnson.